  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

        MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


JAMES E. STACKHOUSE,                  )
                                      )
        Plaintiff,                    )
                                      )           CIVIL ACTION NO.
        v.                            )            2:18cv1074-MHT
                                      )                 (WO)
COVINGTON COUNTY JAIL and             )
DENNIS MEEKS, Sheriff,                )
                                      )
        Defendants.                   )

                                OPINION

      Pursuant to 42 U.S.C. § 1983, plaintiff, an inmate

in a county jail, filed this lawsuit complaining that

the defendants are denying him treatment for glaucoma

and abscessed teeth.            This lawsuit is now before the

court        on   the   recommendation       of    the    United   States

Magistrate Judge that plaintiff’s claims against one

defendant,        the   Covington     County      Jail,    be   dismissed

because it is not a proper                  defendant, and that the

remainder of the case be allowed to continue.                       There

are   no      objections   to   the       recommendation.       After   an

independent and de novo review of the record, the court
concludes   that   the   magistrate   judge’s   recommendation

should be adopted.

    An appropriate judgment will be entered.

    DONE, this the 31st day of January, 2019.

                                /s/ Myron H. Thompson
                             UNITED STATES DISTRICT JUDGE
